Citation Nr: 1010498	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 28, 2005, 
for the grant of service connection for a left knee 
disability, status post meniscectomy and total knee 
replacement.  

(The issue of whether there was clear and unmistakable error 
in a December 2004 decision of the Board of Veterans' 
Appeals, which denied service connection for a left knee 
disorder other than Osgood-Schlatter disease, will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in August 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied an earlier effective date 
for the grant of service connection for a left knee 
disability.

In June 2009, the Veteran appeared at the RO and testified at 
a hearing before the BVA.  A transcript of the hearing is of 
record.  



FINDINGS OF FACT

1.  In a December 2004 decision, the Board denied service 
connection for a left knee disorder other than Osgood-
Schlatter disease.  

2.  An application to reopen the claim of service connection 
for a left knee disorder other than Osgood-Schlatter disease 
was received by the RO on February 28, 2005.  

A rating decision dated in January 2007 granted service 
connection for a left knee disability, status post 
meniscectomy and total knee replacement, effective February 
28, 2005.  


CONCLUSIONS OF LAW

1.  The December 2004 Board decision, which denied the 
Veteran's claim of service connection for a left knee 
disorder other than Osgood-Schlatter disease is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

3.  The requirements for an effective date for the grant of 
service connection for a left knee disability, status post 
meniscectomy and total knee replacement, prior to February 
28, 2005, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a), 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400(q)(r) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in April 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, given the nature of the claim, which is largely 
based on historical records, VA has not conducted a 
contemporaneous medical inquiry in an effort to substantiate 
the claim on appeal.  38 U.S.C.A. § 5103A(d).  The Board 
notes that the evidence reviewed includes statements 
submitted by the Veteran historically, as well as medical 
evidence relevant to the left knee disorder.  

Furthermore, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal

The Veteran contends that the effective date of the grant of 
service connection for a left knee disorder, status post 
meniscectomy and total knee replacement, should be prior to 
February 28, 2005.  He asserts that the effective date should 
be retroactive to the date of the filing of his original 
claim in 1998.  He claims that when the RO first considered 
his claim for a left knee disability, it overlooked service 
treatment records showing that he had had a left meniscus 
tear.  He claimed that there was error on the part of the RO 
in its review of his case.  

It is noted that the rating decisions of the RO in January 
1999 and March 1999, which addressed the Veteran's left knee 
claim, were subsumed by the Board decision of December 2004.  
The issue of whether there was clear and unmistakable error 
in the December 2004 Board decision, which denied service 
connection for a left knee disorder other than Osgood-
Schlatter disease, has been addressed in a separate Board 
decision, upon motion of the Veteran to revise or reverse 
such decision.  The Board denied that motion.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400 (b)(2).

In this case, the Veteran was separated from active duty in 
July 1964.  The claims file shows that his initial 
compensation claim relative to a left knee disorder was 
received by the RO in December 1998.  The file discloses no 
earlier formal or informal claim for this particular benefit, 
and the Veteran himself indicates that the 1998 application 
constituted his original claim for service connection for a 
left knee disorder.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 
3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).

This original claim for service connection for a left knee 
disorder was denied by the RO in rating decisions dated in 
January 1999 and March 1999.  The Veteran appealed the 
decision to the Board.  In a December 2004 decision, the 
Board denied service connection for a left knee disorder 
other than Osgood-Schlatter disease, on the basis that there 
was no relationship between any current left knee disability 
and the Veteran's period of military service.  

The Board decision in December 2004 became final by operation 
of law.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2009).  As previously noted, it was 
determined in a separate decision by the Board that the 
December 2004 Board decision did not contain clear and 
unmistakable error.  

Inasmuch as the Board decision, denying the claim of service 
connection of a left knee disorder other than Osgood-
Schlatter disease, in December 2004 is final, the effective 
date of the grant of service connection for a left knee 
disorder other than Osgood-Schlatter disease must be 
determined in relation to the subsequent claim to reopen.  

A final decision can be reopened upon the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  The law provides that when a claim is reopened with 
new and material evidence after a final disallowance, the 
effective date of service connection will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400(q), (r).

After the last final disallowance of the left knee claim by 
the Board in December 2004, the next application to reopen 
the claim of service connection for a left knee disorder was 
received from the Veteran on February 28, 2005.  In a January 
2007 rating decision, the RO reopened the claim based on new 
and material evidence received since the final December 2004 
Board decision, and on consideration of all the evidence the 
RO granted service connection for a left knee disorder, 
status post meniscectomy and total knee replacement, 
effective on February 28, 2005.  The new evidence included 
private and VA medical opinions relating the Veteran's 
current left knee disorder to injury in service.  

The RO assigned the earliest effective date legally permitted 
in this case for the grant of service connection for a left 
knee disorder, which is the date of RO receipt of the 
application to reopen the claim supported by new and material 
evidence.  No earlier effective date is permitted by law in 
this case.

Between the date of the Board decision of December 2004 and 
the date of the RO's receipt of the application to reopen the 
left knee disorder claim on February 28, 2005, the file 
discloses no evidence of the Veteran's intent to file an 
application to reopen his left knee disorder claim.  Thus, as 
noted, after a final disallowance, the operative date for 
purposes of assigning an effective date for an award of 
service connection is the date of VA receipt of the claim to 
reopen or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  For the 
above-stated reasons, February 28, 2005 is the correct 
effective date for the award of service connection for a left 
knee disorder, status post meniscectomy and total knee 
replacement.


ORDER

An effective date prior to February 28, 2005, for the grant 
of service connection for a left knee disorder, status post 
meniscectomy and total knee replacement, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


